Citation Nr: 0934396	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  06-35 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include chronic obstructive pulmonary disease, as a result 
of exposure to herbicides, asbestos, chemicals and/or fumes. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 





INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from an August 2005 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Chicago, Illinois in which the RO 
denied the benefit sought on appeal.  The appellant, who had 
active service from March 1972 to February 1979 with 
subsequent Army National Guard service from March 1985 to 
April 1998, appealed that decision to the BVA.  Thereafter, 
the RO referred the case to the Board for appellate review.    

The appellant testified at a personal hearing conducted at 
the RO before the undersigned Veterans Law Judge in August 
2008.  At that time, he submitted additional evidence in 
support of his claim, with a waiver of initial RO review. 
August 2008 BVA hearing transcript, p. 2; August 2008 
statement of AOJ review.  After considering all of the 
evidence of record, the Board remanded the case to the RO for 
further development in December 2008.  

Although the case has since been returned to the Board for 
further review, the Board finds that the case must be 
returned to the RO via the Appeals Management Center 
("AMC") in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

As discussed in the Board's December 2008 decision, the 
appellant seeks service connection for chronic obstructive 
pulmonary disease ("COPD"). See August 1997 private medical 
records; March 2009 VA examination report.  He testified 
before the undersigned Veteran's Law Judge in support of his 
claims in August 2008.  At that time, the appellant indicated 
that he was receiving medical treatment for his respiratory 
problems at a VA medical facility in Bettendorf, Iowa; and 
that he had been receiving such treatment for approximately 
four (4) years. August 2008 BVA hearing transcript, pgs. 9-
10.  The Board noted in the body of its December 2008 
decision that a review of the appellant's claims file 
revealed medical records from the above-referenced VA medical 
facility dated only from March 2006 to April 2006 and March 
2007; and that there might be outstanding VA medical records 
pertinent to the appellant's claim.  The Board also indicated 
in its decision that the appellant's claim should be remanded 
in order for the RO to attempt to associate these VA medical 
records and other service records with the claims file, in 
addition to affording the appellant a VA examination to 
determine the nature and etiology of his current respiratory 
problems.  

While the RO complied with the specific action paragraphs set 
forth in the Board's remand, the Board notes that there was 
no attempt to obtain any outstanding VA medical records on 
remand.  The Board notes further, that the March 2009 VA 
examiner also made reference to outstanding VA medical 
records that have not been associated with the appellant's 
claims folder.  March 2009 VA examination report, pgs. 1-5.  
Since VA has been placed on notice via the appellant's 
hearing testimony and the March 2009 VA examination report 
that there are outstanding VA medical records pertinent to 
the appellant's claim, a remand of the appellant's claim is 
necessary in order for the RO to obtain copies of these 
outstanding medical records so that they may be considered in 
the adjudication of the appellant's claim. See 38 C.F.R. 
§ 3.159(c)(2).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain a copy of any 
outstanding VA treatment records related 
to the appellant from the VA medical 
facilities located in Iowa (as discussed 
by the appellant during his August 2008 
BVA hearing), to include the VA medical 
records discussed in the March 2009 VA 
examination report that has been 
associated with the claims file.   

2.  Subsequent to the completion of the 
foregoing, the RO should undertake any 
additional development deemed 
necessary. 
	
When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant should be furnished a Supplemental Statement 
of the Case and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development; and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

The appellant's claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).

